PRESS RELEASE Plantronics Declares Quarterly Dividend of $0.05 per Share FOR INFORMATION, CONTACT: Greg Klaben Vice President of Investor Relations (831) 458-7533 FOR RELEASE 1 PM PDT May 5, 2009 Santa Cruz, CA–May 5, 2009 - Plantronics, Inc. (NYSE: PLT) today announced that its Board of Directors declared a quarterly dividend of $0.05 per share. The dividend is payable on June 10, 2009 to stockholders of record at the close of business on May 20, 2009. “We generated approximately $39 million in cash flow from operations in the fourth quarter of fiscal 2009 and nearly $100 million during the entire fiscal year. Our Board of Directors is pleased to continue to return a portion of our cash flow to stockholders directly in the form of a dividend,” said Ken Kannappan, President and Chief Executive Officer. About
